Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 1 of 89




                    EXHIBIT 16
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 2 of 89




                                                                                       TOCMAIL_00000744
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 3 of 89




                                                                                       TOCMAIL_00000745
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 4 of 89




                                                                                       TOCMAIL_00000746
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 5 of 89




                                                                                       TOCMAIL_00000747
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 6 of 89




                                                                                       TOCMAIL_00000748
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 7 of 89




                                                                                       TOCMAIL_00000749
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 8 of 89




                                                                                       TOCMAIL_00000750
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 9 of 89




                                                                                       TOCMAIL_00000751
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      89




                                                                                     TOCMAIL_00000752
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      89




                                                                                     TOCMAIL_00000753
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      89




                                                                                     TOCMAIL_00000754
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      89




                                                                                     TOCMAIL_00000755
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      89




                                                                                     TOCMAIL_00000756
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      89




                                                                                     TOCMAIL_00000757
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      89




                                                                                     TOCMAIL_00000758
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      89




                                                                                     TOCMAIL_00000759
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 18 of
                                      89




                                                                                     TOCMAIL_00000760
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 19 of
                                      89




                                                                                     TOCMAIL_00000761
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 20 of
                                      89




                                                                                     TOCMAIL_00000762
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 21 of
                                      89




                                                                                     TOCMAIL_00000763
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 22 of
                                      89




                                                                                     TOCMAIL_00000764
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 23 of
                                      89




                                                                                     TOCMAIL_00000765
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 24 of
                                      89




                                                                                     TOCMAIL_00000766
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 25 of
                                      89




                                                                                     TOCMAIL_00000767
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 26 of
                                      89




                                                                                     TOCMAIL_00000768
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 27 of
                                      89




                                                                                     TOCMAIL_00000769
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 28 of
                                      89




                                                                                     TOCMAIL_00000770
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 29 of
                                      89




                                                                                     TOCMAIL_00000771
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 30 of
                                      89




                                                                                     TOCMAIL_00000772
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 31 of
                                      89




                                                                                     TOCMAIL_00000773
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 32 of
                                      89




                                                                                     TOCMAIL_00000774
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 33 of
                                      89




                                                                                     TOCMAIL_00000775
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 34 of
                                      89




                                                                                     TOCMAIL_00000776
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 35 of
                                      89




                                                                                     TOCMAIL_00000777
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 36 of
                                      89




                                                                                     TOCMAIL_00000778
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 37 of
                                      89




                                                                                     TOCMAIL_00000779
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 38 of
                                      89




                                                                                     TOCMAIL_00000780
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 39 of
                                      89




                                                                                     TOCMAIL_00000781
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 40 of
                                      89




                                                                                     TOCMAIL_00000782
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 41 of
                                      89




                                                                                     TOCMAIL_00000783
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 42 of
                                      89




                                                                                     TOCMAIL_00000784
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 43 of
                                      89




                                                                                     TOCMAIL_00000785
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 44 of
                                      89




                                                                                     TOCMAIL_00000786
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 45 of
                                      89




                                                                                     TOCMAIL_00000787
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 46 of
                                      89




                                                                                     TOCMAIL_00000788
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 47 of
                                      89




                                                                                     TOCMAIL_00000789
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 48 of
                                      89




                                                                                     TOCMAIL_00000790
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 49 of
                                      89




                                                                                     TOCMAIL_00000791
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 50 of
                                      89




                                                                                     TOCMAIL_00000792
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 51 of
                                      89




                                                                                     TOCMAIL_00000793
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 52 of
                                      89




                                                                                     TOCMAIL_00000794
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 53 of
                                      89




                                                                                     TOCMAIL_00000795
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 54 of
                                      89




                                                                                     TOCMAIL_00000796
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 55 of
                                      89




                                                                                     TOCMAIL_00000797
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 56 of
                                      89




                                                                                     TOCMAIL_00000798
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 57 of
                                      89




                                                                                     TOCMAIL_00000799
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 58 of
                                      89




                                                                                     TOCMAIL_00000800
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 59 of
                                      89




                                                                                     TOCMAIL_00000801
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 60 of
                                      89




                                                                                     TOCMAIL_00000802
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 61 of
                                      89




                                                                                     TOCMAIL_00000803
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 62 of
                                      89




                                                                                     TOCMAIL_00000804
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 63 of
                                      89




                                                                                     TOCMAIL_00000805
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 64 of
                                      89




                                                                                     TOCMAIL_00000806
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 65 of
                                      89




                                                                                     TOCMAIL_00000807
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 66 of
                                      89




                                                                                     TOCMAIL_00000808
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 67 of
                                      89




                                                                                     TOCMAIL_00000809
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 68 of
                                      89




                                                                                     TOCMAIL_00000810
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 69 of
                                      89




                                                                                     TOCMAIL_00000811
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 70 of
                                      89




                                                                                     TOCMAIL_00000812
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 71 of
                                      89




                                                                                     TOCMAIL_00000813
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 72 of
                                      89




                                                                                     TOCMAIL_00000814
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 73 of
                                      89




                                                                                     TOCMAIL_00000815
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 74 of
                                      89




                                                                                     TOCMAIL_00000816
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 75 of
                                      89




                                                                                     TOCMAIL_00000817
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 76 of
                                      89




                                                                                     TOCMAIL_00000818
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 77 of
                                      89




                                                                                     TOCMAIL_00000819
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 78 of
                                      89




                                                                                     TOCMAIL_00000820
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 79 of
                                      89




                                                                                     TOCMAIL_00000821
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 80 of
                                      89




                                                                                     TOCMAIL_00000822
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 81 of
                                      89




                                                                                     TOCMAIL_00000823
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 82 of
                                      89




                                                                                     TOCMAIL_00000824
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 83 of
                                      89




                                                                                     TOCMAIL_00000825
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 84 of
                                      89




                                                                                     TOCMAIL_00000826
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 85 of
                                      89




                                                                                     TOCMAIL_00000827
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 86 of
                                      89




                                                                                     TOCMAIL_00000828
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 87 of
                                      89




                                                                                     TOCMAIL_00000829
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 88 of
                                      89




                                                                                     TOCMAIL_00000830
Case 0:20-cv-60416-AMC Document 97-16 Entered on FLSD Docket 07/09/2021 Page 89 of
                                      89




                                                                                     TOCMAIL_00000831
